Per Curiam. The State of Arkansas has filed a motion to dissolve a stay of execution entered in the case of appellant, Don William Davis. On March 9, 1992, appellant was convicted of capital murder in Benton County Circuit Court and was sentenced to death by lethal injection. From that conviction, he filed a direct appeal with this Court. On October 4, 1993, we affirmed his capital murder conviction and death sentence. Davis v. State (“Davis 2”), 314 Ark. 257, 863 S.W.2d 259 (1993). Appellant petitioned the United States Supreme Court for a writ of certiorari, but the writ was denied. Davis v. Arkansas, 511 U.S. 1026 (1994). On June 6, 1994, appellant filed a timely petition for postconviction relief, pursuant to Ark. R. Crim. P. 37. On June 10, 1994, he filed a supplemental petition. On June 29, 1999, after a hearing on the matter, the trial court denied postconviction relief. Appellant sought a stay, and we granted the stay on November 11, 1999. Appellant filed an appeal with this Court from the June 29, 1999, order. On May 31, 2001, we affirmed the trial court’s decision in Davis v. State (“Davis II’), 345 Ark. 161, 44 S.W.3d 726 (2001). We issued a mandate in connection with this opinion on June 19, 2001. The State now files a motion to dissolve the stay of execution, which was imposed on November 11, 1999. Specifically, the State is concerned whether the stay remains in effect even though the appeal on which it was premised has been concluded. See Swindler v. State, 272 Ark. 340, 617 S.W.2d 1 (1981) (affirmatively dissolving stay of execution once proceeding is concluded).  Appellant has exhausted all of his remedies recognized by our Court, and the stay was dissolved upon the final disposition of this appeal in Davis II, supra. See Ark. R. App. P. — Crim. 10. Therefore, we grant the State’s motion. The stay is dissolved. Motion granted.